Citation Nr: 9901500	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  91-42 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 14, 1991 for 
an award of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from January 
1973 to February 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, granted 
service connection for a seizure disorder at a 20 percent 
disability rating and assigned an effective date of March 14, 
1991.  Subsequently, a September 1992 rating decision granted 
an increased rating of 100 percent for the veterans seizure 
disorder and maintained the same effective date of March 14, 
1991.  In a May 1997 rating decision the RO found that the 
June 1984 rating decision contained clear and unmistakable 
error and that service connection for a seizure disorder 
should have been granted in the June 1984 rating decision 
with an effective date of April 9, 1982.

In January 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In a November 1998 Written Brief Presentation, the veterans 
accredited representative asserted that the veteran warrants 
an increased rating of 100 percent for his service connected 
seizure disorder for the period of time prior to March 14, 
1991.  The issue of entitlement to an effective date prior to 
March 14, 1991 for an increased rating of 100 percent for the 
veterans service connected seizure disorder has not been 
adjudicated by the RO.  This issue has not been developed for 
appellate consideration and is not properly before the Board 
at this time; the issue is referred to the RO for action 
deemed appropriate.  

The case was previously before the Board on numerous 
occasions, most recently in April 1997, when it was remanded 
for RO adjudicative actions.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veteran filed a formal claim for entitlement to 
service connection for a seizure disorder in July 1977.

3.  The date of receipt of the claim for service connection 
for a seizure disorder is July 28, 1977, the date that the 
veterans formal claim was received at the VA regional 
office.  

4.  The veterans discharge papers, DD 214, reveal that he 
separated from active military service in February 1974.

5.  Private medial records reveal diagnoses for grand mal 
seizures in September 1974.


CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for a seizure disorder is July 28, 1977, the date that the 
veterans formal claim for service connection was received by 
the RO.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he warrants service connection for 
his seizure disorder effective from February 1974, the date 
that he separated from active military service.  He avers 
that he had seizures during service and that he is entitled 
to service connection from 1974.  

Applicable law and VA regulations provide that the effective 
date of an award of service connection shall be the day 
following the date of discharge or release from active 
service if the application for VA disability compensation 
benefits is received within one year of such date; otherwise, 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b) (2) (i) (1998) (emphasis added).

The veterans discharge papers, DD 214 are of record; they 
reveal that the veteran separated from active service in 
February 1974.  The veterans service medical records are 
also of record.  The service medical records appear to be 
complete, and there is no indication in these records of any 
diagnosis of, or treatment for, seizures during active 
service.  

The veteran filed a formal claim form for service connection, 
VA Form 21-526, which was received at the RO on July 28, 
1977.  The veteran indicated that the claim was for left 
arm operation - 1973.  Nerves - 1972-1973.  He also 
indicated that private medical records from a Dr. Hoppe 
revealed treatment for nerves in 1973.  In September 1977 
the veteran submitted a letter to the RO along with copies of 
private medical records.  In this letter the veteran asserted 
that he was in the Army when I took my first spell.  I just 
go out of my head for a while.  The private medial records 
submitted by the veteran revealed treatment in June and 
December 1977 for ulcers and pneumonia respectively.  The 
December 1977 record specifically indicates a medical history 
of hospitalization in 1974 with what was thought to be a 
grand mal seizure.  

In a November 1977 rating decision the RO denied service 
connection for a left arm disorder and a nervous 
condition.  The Board notes that the term nervous 
condition is a non-specific term that is often used as a 
euphemism to describe various medical disorders.  In the 
instant case the November 1977 rating decision refers to in-
service psychiatric evaluations; as such the Board must 
assume that this rating decision denied service connection 
for a psychiatric disorder using the terminology nervous 
condition.  

In April 1982 the veteran submitted a statement and claimed 
service connection specifically for epilepsy.    Private 
medical records were submitted in December 1982.  These 
medical records reveal that the veteran was hospitalized in 
September 1974 with a diagnosis of grand mal seizure.  In 
a June 1984 rating decision the RO denied service connection 
for a seizure disorder.  In a May 1997 rating decision the RO 
found that the June 1984 rating decision contained clear and 
unmistakable error and that service connection for a seizure 
disorder should have been granted in the June 1984 rating 
decision.  The RO assigned the April 9, 1982 as the effective 
date for the grant of service connection for the veterans 
seizure disorder.  The reasoning of the RO was that the April 
1982 statement was the first statement in which the veteran 
referred to seizures and actually claimed service 
connection for epilepsy.  The Board understands the 
reasoning of the RO in assigning this as the effective date. 

The key question in the instant case is when did the veteran 
file a claim for service connection for a seizure disorder.  
Upon review of the evidence of record, the Board notes that 
the veteran submitted a formal claim for service connection 
for nerves on July 28, 1977.  The claim of service 
connection for nerves is ambiguous and could be a claim for a 
psychiatric disorder or a neurologic disorder.  However, in 
September 1977 the veteran submitted a letter to the RO along 
with copies of private medical records.  In this letter the 
veteran asserted that he was in the Army when I took my 
first spell.  I just go out of my head for a while.  The 
December 1977 record specifically indicates a medical history 
of hospitalization in 1974 with what was thought to be a 
grand mal seizure.  This information is highlighted and 
underlined and the Board assumes that it was annotated in 
such a way on submission to the RO.  As such, the Board feels 
that this was information enough for the veteran to assert a 
claim for service connection for epilepsy and/or seizures.  
The November 1977 rating decision denied service connection 
for a nervous condition.  However, a close reading of the 
narrative section of the RO rating decision clearly reveals 
that the term nervous condition was referring to a 
psychiatric disorder and not to epilepsy and/or seizures.  As 
such, there was no decision with respect to the issue of 
entitlement to service connection for a seizure disorder in 
the November 1977 rating decision.  The claim for service 
connection for a seizure disorder therefore remained open, 
and unadjudicated, until the June 1984 rating decision.  
Therefore, the Board finds that July 28, 1977 is the date of 
claim for the veterans claim for entitlement to service 
connection for a seizure disorder.  The date that entitlement 
arose is September 1974, the date that private medical 
records show the veteran was diagnosed with grand mal 
seizures.  
Again we note that the applicable law and VA regulations 
provide that the effective date of an award of service 
connection shall be the day following the date of discharge 
or release from active service if the application for VA 
disability compensation benefits is received within one year 
of such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b) (2) (i) (1998) 
(emphasis added).  As such, the proper effective date is July 
28, 1977 the date that the veteran filed his claim for 
service connection.  

At this point the Board notes that the veteran asserts that 
service connection should be granted effective February 1974, 
the date he separated from service.  As noted above, the 
veteran did not file a claim for service connection until 
1977.  The regulations are very clear that the effective date 
is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(b) (2) (i) (1998).  In the 
present case the July 28, 1977 date of claim is the later 
date.  As such, the veteran does not warrant an effective 
date for service connection for seizures prior to July 28, 
1977.   

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the proper effective date for 
a grant of service connection for a seizure disorder is July 
28, 1977.



	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date of July 28, 1977 for the grant of 
service connection for a seizure disorder is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
